Citation Nr: 0827905	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in February 2008.  A transcript of the 
hearing has been associated with the claims file.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in 
service and is unrelated to service.

2.  Tinnitus was not manifest in service and is unrelated to 
service.

3.  A rash was not manifest in service and is unrelated to 
service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  A rash was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case the veteran's claim of entitlement to 
service connection was received in February 2006.

A letter dated in April 2006 discussed the evidence necessary 
to support a claim of entitlement to service connection.  He 
was asked to identify evidence showing that his claimed 
disabilities had existed from service to the present.  The 
letter listed the various types of evidence that could be 
used to demonstrate existence of the claimed disabilities 
from service to the present.  The evidence of record was 
listed, and the veteran was told how VA would assist him in 
obtaining additional evidence.

In June 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The appellant has not identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
VA medical examinations of his claimed disabilities.  
However, the Board finds that VA examinations are not 
necessary in order to decide the veteran's claim.  There are 
two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  

With regard to the veteran's disabilities, the record does 
not show that his current symptoms might be associated with 
his active service.  As such, the Board concludes that an 
examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for organic diseases of 
the nervous system if manifested to a compensable degree of 
10 percent or more within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Bilateral Hearing Loss Disability and Tinnitus

The veteran's service medical records reflect that in March 
1976, he was involved in an altercation during which he was 
struck in the head by a pool cue.  He was treated for a 
laceration of his upper lip.  Records of treatment following 
that incident indicate that a head injury was not found.  The 
treatment records do not indicate any diagnosis, complaint, 
or abnormal finding pertaining to the veteran's hearing.  On 
discharge examination in July 1979, the veteran denied 
hearing loss, and audiometric testing revealed that his 
hearing was within normal limits.  The veteran was found to 
be qualified for discharge.

Current VA treatment records do not reflect a diagnosis of 
either hearing loss or tinnitus, and the veteran has 
identified no private treatment pertaining to his hearing 
acuity or to tinnitus.

At his February 2008 hearing, the veteran testified that he 
was an instructor Combat Engineer, and that most of his time 
was spent map reading and rigging.  He could not recall 
whether he used hearing protection.  He also indicated that 
he worked during service as a truck driver.  He related that 
he had been struck by a pool cue during service, and that he 
noted problems with his hearing following that incident, to 
include a grinding sound.

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection is 
not warranted.  The Board acknowledges that the veteran was 
struck in the head by a pool cue in March 1976.  However, the 
treatment records at that time indicate that a head injury 
was not found.  Moreover, the veteran's hearing was within 
normal limits on discharge in July 1979, and he did not 
report hearing loss or tinnitus when he completed his report 
of medical history in conjunction with the discharge 
examination.  The Board additionally notes that the veteran 
has identified no evidence showing hearing loss disability 
within one year of discharge.  In fact, a November 2007 VA 
problem list does not include hearing loss or tinnitus.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of complaints referable to the veteran's 
hearing acuity and tinnitus.  In essence, the most probative 
evidence demonstrates that this disability is not related to 
service.

The Board acknowledges the veteran's assertion that he has 
suffered from tinnitus and with hearing problems since 
service.  He is competent to report symptomatology and when 
it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the assertions 
of symptoms during service and thereafter are in conflict 
with post-service treatment records which do not reflect 
hearing loss disability or tinnitus.  In this case the 
veteran's assertions of chronicity or continuity of hearing 
loss disability are less probative than other evidence of 
record.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of the claimed hearing loss 
and tinnitus is far too complex a medical question to lend 
itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability, and there is no doubt to 
be resolved.

	Rash

The veteran's service medical records are silent with respect 
to any diagnosis, complaint, or abnormal finding pertaining 
to a skin condition.  On discharge examination in July 1979, 
the veteran endorsed skin diseases.  However, clinical 
examination revealed that the veteran's skin was normal.

The veteran has testified that he has had a rash since his 
duties as a truck driver in service, and that he sought 
treatment and was given topical medication.  He states that 
the rash has persisted since service.  

A November 2007 VA problem list includes lichen simplex 
chronicus and abscess.  

Upon careful review of the record, the Board has determined 
that service connection is not warranted for a claimed rash.  
There is no record of treatment in service for a rash, and on 
discharge the veteran's skin was clinically normal.  The 
veteran has not identified any evidence demonstrating a rash 
in service or for several years thereafter.  The first 
evidence reflecting complaints referable to the veteran's 
date to the VA treatment records, many years after his 
discharge from service in 1979.  

As discussed above, the grant of service connection requires 
competent evidence to establish a diagnosis and, as in this 
case, relate the diagnosis to the veteran's service.  The 
most probative evidence demonstrates that this disability is 
not related to service.

The Board acknowledges the veteran's assertion that he has 
suffered from problems with his skin since service.  He is 
competent to report symptomatology and when it occurred.  
While symptoms are the essence of any evidence of continuity 
of symptomatology, the Court has also noted that in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage.  Here, 
the veteran's assertions of symptoms during service and 
thereafter are in conflict with post-service treatment 
records which do not show any diagnosis or abnormal finding 
pertaining to the veteran's skin in proximity to service.  In 
this case the veteran's assertions of chronicity or 
continuity of skin problems are less probative than other 
evidence of record.  See Routen; Jandreau.  The Board finds 
that the etiology of the claimed skin disability is far too 
complex a medical question to lend itself to the opinion of a 
layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
rash, and there is no doubt to be resolved.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a rash is denied.





______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


